Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
This action is in response to remarks filed December 15, 2021. Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues that modified Khudysh fails to disclose two features: 1) outer surface of two walls of the light concentrating trough in a first set are reflective and 2) opening in the light concentring trough in a second set face the ridge of the light concentrating trough in the first set. 

Applicant then makes a general statement that Khudysh fails to disclose the claim and then argues that Goldman fails to disclose two sets of concentrating troughs and light receiving devices or an opening/ridge. 

Applicant has made conclusory statements regarding the prior art but failed to expand on such statements with any evidence or support. Applicant argues the prior art fails to disclose features but does not express how the features are deficient or missing from the prior art. Examiner provided a detailed explanation on record as to how modified Khudysh teaches the claim. As the troughs are reflective, it is unclear why Applicant believes the outer surfaces of the trough are not reflective. Additionally, as the first set of troughs forms a ridge, it is unclear how in combination, the second set would not “face” the ridge. Applicant’s conclusory statement without support or explanation cannot be found persuasive. 

Applicant makes arguments against Goldman alone but does not consider the combination of references on record. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As Applicant has failed to properly rebut the Office’s prima facie obviousness determination on record, the rejection is without deficiency and maintained. 

The amendment to the claims overcomes the 112 rejection on record. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170353154 by Khudysh et al (hereinafter Khudysh) in view of US 20110126883 by Goldman.  

Regarding Claim 1, Khudysh discloses a light concentrating device comprising a trough (2 Fig. 2 teaching the claimed “a light concentrating trough having two walls extending along a ridge thereof, one side of the two walls being opened to form an opening of the light concentrating trough, and the other side being closed or having a gap to form as the ridge”). The opening of the trough is greater than a base of the trough (Fig. 2 teaching the claimed “a transverse dimension of the opening being greater than a transverse dimension of the ridge”). The inner surfaces of the trough are reflective ([0048] teaching the claimed “inner surfaces of the two walls being reflective surfaces”). 

A double-sided, planar solar cell is disposed vertically between the sides of the trough (1 Fig. 1 teaching the claimed “a double-sided light receiving device in a plate-like shape as a whole having front and back surfaces capable of receiving sunlight, the double-sided light receiving device being arranged between the two walls along the ridge of the light concentrating trough, with its front and back surfaces respectively facing the inner surfaces of the two walls, and the double-sided light receiving device including a double-sided photosensitive light-energy utilization device, or at least two single-sided photosensitive light-energy utilization devices facing opposite directions”). 

  Khudysh fails to disclose two sets of light concentrating troughs and two sets of solar cells within the apparatus. 

However, Goldman discloses a solar concentrating system wherein a plurality of vertically extending solar cell receivers are disposed to receive light from two separate sets of reflectors (Fig. 4A) depending on the wavelength of light received on the reflector and the desired wavelength of light for reception onto the solar devices ([0047]-[0049]). As such, it would have been obvious to a skilled artisan to utilize two cells and two reflector sets within Khudysh’s apparatus in order to selectively reflect light onto a specific cell based on the angle of incident radiation and wavelength of light. 

In combination, modified Khudysh would then comprise two sets of reflectors and two sets of vertically extending solar cells, rendering obvious the claimed “there are at least two sets of light concentrating troughs and double-sided light receiving devices, outer surfaces of two walls of a light concentrating trough in a first set are reflective, and a light concentrating trough in a second set is arranged so that its opening faces a ridge of a light concentrating trough in the first set”.  
 
Regarding Claim 2, modified Khudysh discloses a planar reflectors (Fig. 2 teaching the claimed “the reflective surface is a flat one or a folded one or a curved one”).  

Regarding Claim 5, modified Khudysh discloses the opening of the reflector set closest to incident radiation is greater than the opening of a reflector set farthest from radiation (Khudysh Fig. 2 teaching the claimed “a transverse dimension of an opening of a light concentrating trough in the second set is larger than a transverse dimension of an opening of a light concentrating trough in the first set”). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Khudysh in view of Goldman as applied to claim 1 above, and further in view of US 20150236639 by Mangeant et al (hereinafter Mangeant). 

Regarding Claim 3, modified Khudysh discloses the limitations of Claim 1 but fails to disclose the claimed Fresnel lens. 

However, Mangeant discloses a concentrating system wherein a linear Fresnel lens is disposed between a reflective secondary concentrator and incident radiation (2 Fig. 1 teaching the claimed “further comprising: a Fresnel lens arranged on an optical path of sunlight before it is incident on one of the light concentrating troughs, and the Fresnel lens being selected from a linear Fresnel lens and a partial Fresnel lens”).  The Fresnel lens concentrates light prior to being received on the reflective surface ([0006]). 

Therefore, a skilled artisan would be motivated to include a Fresnel lens above modified Khudysh’s receivers, as taught by Mangeant, in order to concentrate incident light prior to reception thereon. 
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Khudysh in view of Goldman as applied to claim 1 above, and further in view of US 20070137690 by Bruning et al (hereinafter Bruning). 

Regarding Claim 6, modified Khudysh discloses the limitations of Claim 1 but fails to disclose the additional PV receiver. 

However, Bruning discloses a concentrator assembly wherein a solar receiver is located below a reflective element so as to collect light which is not reflected back onto desired solar targets (16 Fig. 9 for example teaching the claimed “further comprising: a single-sided light receiving device in a plate-like shape as a whole having a light receiving surface which faces the ridge of the light concentrating trough and is arranged on an outside of the light concentrating trough, the single-sided light receiving device including a single-sided photosensitive light-energy utilization device, or a combination of a single-sided photosensitive light-energy utilization device and a light guiding device”). 

Therefore, a skilled artisan would appreciate that a solar cell may be disposed at the base of modified Khudysh’s apparatus, as taught by Bruning, to collect light which is not redirected to the solar elements disposed within the trough.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khudysh in view of Goldman and Bruning as applied to claim 6 above, and further in view of JP 2000-243983 by Yabushita (machine translation attached). 

Regarding Claim 7, modified Khudysh discloses the limitations of Claim 6 but fails to disclose a water heater. 

However, Yabushita discloses a water heater disposed on the back side of a solar cell within a concentrating system so as to utilize the heat produced by the cell and keep the cell cool (4, 14 Fig. 1 [0014] teaching the claimed “further comprising: a water heater arranged on a back side of a light receiving surface of the single-sided light receiving device and thermally connected to the single-sided light receiving device and the double-sided light receiving device”). 

Therefore, a skilled artisan would be motivated to add a water heater in modified Khudysh’s apparatus, as taught by Yabushita, in order to utilize the heat produced by the cell and prevent overheating in the cell. 
 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khudysh in view of Goldman as applied to claim 1 above, and further in view of US 20150207007 by Citron.  

Regarding Claim 8, modified Kdhuysh discloses the limitations of Claim 1 but fails to disclose a end reflective panel. 

However, Citron discloses a trough reflector for directing light to a solar receiver wherein the trough includes a planar reflector at the base thereof (Fig. 1 teaching the claimed “at least one end reflective panel arranged at an end of the light concentrating trough and having a reflective surface as its surface facing an inside of the light concentrating trough”). Such a trough exhibits improved focus along the central axis of the trough ([0003]). 

Therefore, a skilled artisan would appreciate Citron’s trough shape can be used as the reflective trough within modified Khudysh’s apparatus, as such a structure would result in improve light focus along the central axis thereof.  
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khudysh in view of Goldman as applied to claim 1 above, and further in view of US 20120262040 by Karpovich et al (hereinafter Karpovich). 

Regarding Claim 9, modified Khudysh discloses the limitations of Claim 1 but fails to disclose a cover on the apparatus. 

However, Karpovich discloses forming a housing with transparent cover around a solar unit to protect the unit during operation ([0012] and Fig. 1 teaching the claimed “ambient covers for forming the solar apparatus into a closed cavity, wherein each reflective surface and each light receiving device are arranged in the cavity, and at least part of the ambient covers is transparent and arranged on an optical path where sunlight is incident onto the light-energy utilization device”). 

Therefore, it would have been obvious to a skilled artisan to enclose Khudysh’s apparatus, as taught by Karpovich, in order to protect the device therein.  
 
Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Khudysh in view of Goldman as applied to claim 1 above, and further in view of US 4131485 by Meinel et al (hereinafter Meinel). 
Regarding Claim 10, modified Khudysh discloses the limitations of Claim 1 but fails to disclose each cell comprising a conical tube. 

However, Meinel discloses including an additional reflective surface after a parabolic trough concentrator associated with a solar cell receiver (6 Fig. 4) so as to redirect light which was misaligned or mistracked onto the solar cell (Col 3 L 12-33 teaching the claimed “wherein: the double-sided light receiving device further includes at least one light guiding device which is selected from a conical tube and a bar-type groove, a top opening of the conical tube is larger and a bottom opening thereof is smaller, an inner surface of the conical tube is a reflective surface, and a corresponding light-energy utilization device is arranged at the bottom of the conical tube”). 

Therefore, a skilled artisan would be motivated to add the additional reflective surface in modified Khudysh’s apparatus, as taught by Meinel, to accommodate for misaligned or mistracked incident radiation.  
 
Regarding Claim 11, modified Khudysh discloses a plurality of cells in a module (Khudysh [0048]-[0049]) such that each would then include the third reflector (Meinel Fig. 4) rendering obvious the claimed “wherein: the double-sided light receiving device includes a plurality of units that are closely arranged to form a row structure, a column structure or an array structure, and each unit respectively includes a light-energy utilization device and a conical tube or a bar-type groove”. 
 
Regarding Claim 12, modified Khudysh discloses the panels comprise cells on a first side and cells on a second side such that each would be a mirror image of the other to receive incident light from a respective side of the concentrating trough (Khudysh Fig. 1 teaching the claimed “wherein: the plurality of units includes multiple front units with openings on a front side and multiple back units with openings on a back side, the multiple front units are arranged in one layer, the multiple back units are arranged in another layer, and arrangements of the two layers are identical and mirror-symmetrical”). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721